Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Saito, et, al. (US Pat. 6,595,653).
Regarding claim 1, Saito teaches a  push switch comprising: a circuit substrate 7; two fixed contacts 7a disposed on the circuit substrate; a dome-shaped spring 5 which is disposed above the two fixed contacts and can be displaced between a first position in which the two fixed contacts are in a non-conductive state and a second position in which the two fixed contacts are in a conductive state, the dome-shaped spring formed from a metallic material and having a central movable portion which can be elastically deformed toward the two fixed contacts and a marginal portion formed so as to surround the central movable portion; and a conductive elastic member (6, 8) disposed on a surface of the central movable portion of the dome-shaped spring facing the circuit substrate and having a surface facing the two fixed contacts, wherein at least the surface of the conductive elastic member facing the two fixed contacts has 
Regarding claim 2, Saito teaches the push switch wherein the conductive elastic member (6, 8) includes an elastic portion 6 and a conductive layer 8 disposed on the elastic portion so as to face the two fixed contacts, and wherein the conductive layer of the conductive elastic member contacts with the two fixed contacts (7a, 7b) when the dome-shaped spring is displaced to the second position and thereby the two fixed contacts are in the conductive state through the conductive layer of the conductive elastic member (Fig 2).  
Regarding claim 3, Saito teaches the push switch wherein the conductive elastic member (6, 8) is a film-like member configured so that the conductive layer 8 of the conductive elastic member contacts with the two fixed contacts (7a-b) when the dome-shaped spring is displaced to the second position (Fig. 2).  
Regarding claim 5, Saito teaches the push switch further comprising a spacer 9 disposed on the circuit substrate 7, wherein the dome-shaped spring 5 is placed on the spacer (the adhesive agent 9 acts as a spacer, Fig. 2).  
Regarding claim 6, Saito teaches the push switch wherein the spacer includes a base portion 9a located on the circuit substrate 7 and an opening (opening between 9a and 9b) for exposing the two fixed contacts (the contacts 7a-b are exposed on sides of the spacer) toward the conductive elastic member (8-6) (Fig. 2).  
Regarding claim 9, Saito teaches a push switch comprising: a circuit substrate 7; a central contact 7a (right) disposed on the circuit substrate; an outer contact 7a (left) 
Regarding claim 10, Saito teaches the push switch wherein the conductive elastic member (6, 8) includes an elastic portion 6 and a conductive layer 8 disposed so as to cover the elastic portion, and wherein the conductive layer of the conductive elastic member contacts with the central contact when the dome-shaped spring is displaced to the second position and thereby the central contact and the outer contact are in the conductive state through the conductive layer of the conductive elastic member (Fig. 2).  

    PNG
    media_image1.png
    686
    673
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Yajima, et al. (US. Pat. 10,211,009). 
Regarding claim 4, Saito does not teach the conductive layer of the conductive elastic member is disposed so as to cover an entire surface of the elastic portion of the conductive elastic member.  However, Kurachi teaches a similar switch device that comprises a conductive elastic member 4, that have an elastic layer 4a and a conductive layer 4b; wherein the conductive layer of the conductive elastic member is disposed so as to cover an entire surface of the elastic portion of the conductive elastic member (Figs. 1-4). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Kurachi in the switch device of Saito to provide a more secure and reliable electrical connections.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Matsushima, et al. (US20210151266). 
Regarding claim 7, Saito does not teach the spacer further includes a cutout portion for releasing air under the dome-shaped spring when the dome-shaped spring is displaced from the first position to the second position.  However, Matsushima teaches a similar switch device that comprises a spacer 50 with a cutout portion 52 for releasing air under the dome-shaped spring 60 when the dome-shaped spring is displaced from the first position to the second position (Figs. 1-3 and paragraphs 75-80). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Matsushima in the switch device of Saito to discharge air from the switch device (paragraph 80).

8 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Shibata, et al. (US20100232861).
Regarding claim 8, Saito does not teach a cover film covering the dome shaped spring. However, Shibata teaches a similar keyboard that comprises a cover film 451 covering the dome- shaped spring 403 from an upper side (Fig. 4). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Shibata in the keyboard of Saito to protect the internal components of the keyboard.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saito.
Regarding claim 13, Saito teaches the push switch wherein the conductive elastic member (6, 8) is fixed on the surface of the central movable portion of the dome-shaped spring 5, but does not teach the use of an adhesive agent. However,  the patentability of a product does not depend on its method of production as long the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)


Allowable Subject Matter
Claim 14 is allowed.  
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED M SAEED/Primary Examiner, Art Unit 2833